DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must either be shown or canceled from the claims:
In claim 1, line 3, “a driving board” is claimed but not shown.
In claim 4, line 1, “a first limiting structure” is claimed but not shown.
In claim 7, “a second limiting structure [] disposed on at least one of two opposite side surfaces of the second heat sink” is claimed but not shown. 
In claim 16, line 1, “a motor controller” is claimed but not shown. 
In claim 16, line 1, “a box body” is claimed but not shown. 
In claim 16, line 3, “a control board” is claimed but not shown. 
In claim 16, line 4, “the control panel” is claimed but not shown.
In claim 16, line 5, “a driving board” is claimed but not shown.
In claim 17, line 1, “a vehicle”, “a storage battery”, and “a motor” are claimed but not shown.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Objections
Claims 16 is objected to because of the following informalities:  
In claim 16, line 3, “a power electronic device” should read --the power electronic device--.
In claim 16, line 4, “the control panel” should either read --a control panel-- or --the control board--. For the purposed of examination, “the control panel” will be read as --the control board--.
In claim 16, line 5, “a driving board” should read --the driving board--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichijo (US Publication No. 2014/0003111).
Regarding claim 1, Ichijo discloses an intelligent power module (1) comprising: a power electronic device (2), a capacitor (4) electrically connected (Paragraph [0093], through power terminals 23) to the power electronic device (2), a driving board (6) for driving the power electronic device (2) (Paragraph [0086], 2 connected to 6 through signal terminals 22), a first heat sink (Figure 1, bottom 3) disposed between the power electronic device (2) and the capacitor (4), and a fixing plate (5) disposed on an outer side of the power electronic device (2), wherein the fixing plate (5) is detachably connected (through bolts 52) to a side wall (surface of 44 shown in Figures 3 and 2) of the capacitor (4) and secures the power electronic device (2) and the first heat sink (bottom 3) between the fixing plate (5) and the capacitor (4).
Regarding claim 2, Ichijo discloses the intelligent power module of claim 1, and further discloses wherein a first elastic member (42; Paragraph [0059], 42 having elasticity) is disposed between the first heat sink (bottom 3) and the capacitor (4).
Regarding claim 4, Ichijo discloses the intelligent power module of claim 2, and further discloses wherein a first limiting structure (Figure 2, 441s) is disposed on at least one of two opposite side surfaces of the first heat sink (bottom 3) and the capacitor (4) (Figures 1-3, 441 disposed on 4) and positions the first elastic member (42) between the first heat sink (bottom 3) and the capacitor (4) (see Figures 1 and 9).
Regarding claim 5, Ichijo discloses the intelligent power module of claim 1, further comprising a second heat sink (top 3) disposed between the power electronic device (2) and the fixing plate (5), and a second elastic member (Figure 9, 53) disposed between the second heat sink (top 3) and the fixing plate (5).
Regarding claim 7, Ichijo discloses the intelligent power module of claim 5, and further discloses wherein a second limiting structure (51s) is disposed on at least one of two opposite side surfaces of the second heat sink (top 3) and the fixing plate (5) (51 being part of 5 and connecting to 441s of 4) and retains the second elastic member (53) between the second heat sink (top 3) and the fixing plate (5) (bolt 52 connecting 51s to 441s, retaining 53 and 3 in 10).
Regarding claim 9, Ichijo discloses the intelligent power module of claim 5, and further discloses (in Figure 4) wherein the first heat sink (bottom 3) and the second heat sink (top 3) are fluidly connected in parallel (see Figures 1 and 9) between an input tube (Paragraph [0065], inlet 31) and an output tube (Paragraph [0065], outlet 31) (see Figure 4), the input tube (input 31) and the output tube (outlet 31) being disposed in parallel to each other (see 31s in Figure 4), and the capacitor (4) being located between the input tube (inlet 31) and the output tube (outlet 31) (see 31s in Figure 4).
Regarding claim 10, Ichijo discloses the intelligent power module of claim 5, and further discloses wherein a first elastic member (42) is disposed between the first heat sink (bottom 3) and the capacitor (4).
Regarding claim 11, Ichijo discloses the intelligent power module of claim 1, and further discloses wherein the fixing plate (5) is clamped to the capacitor (4) (5 clamped to 4 through bolts 52).
Regarding claim 15, Ichijo discloses the intelligent power module according to of claim 11, and further discloses wherein the power electronic device (2) is an IGBT (Paragraph [0081], 21 of 2 being an IGBT).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (US Publication No. 2014/0003111) in view of Jinushi (US Publication No. 2015/0280097).
Regarding claim 3, Ichijo discloses the intelligent power module of claim 2, and further discloses wherein the first heat sink (bottom 3) is a flat tube (see Figures 1 and 9), but does not disclose the first elastic member is a wave plate member.
However, Jinushi teaches (in Figure 14A-14B) an elastic member (7), wherein an elastic member (7) is in the form of a wave plate member (see Figure 14A-14B). 
Paragraph [0018] in Jinushi).
Regarding claim 6, Ichijo discloses the intelligent power module of claim 5, and further discloses the second heat sink (top 3) is a flat tube (see Figures 1 and 9), but does not teach wherein the second elastic member is a wave plate member.
However, Jinushi teaches (in Figure 14A-14B) an elastic member (7), wherein the elastic member (7) is in the form of a wave plate member (see Figure 14A-14B). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the elastic member of Ichijo as taught in Jinushi. Doing so would have provided an elastic member that also promoted cooling (Paragraph [0018] in Jinushi). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (US Publication No. 2014/0003111) in view of Tsuyuno (US Publication No. 2009/0086437).
Regarding claim 8, Ichijo discloses the intelligent power module of claim 7, wherein the second limiting structure (51s) is disposed on a side surface of the fixing plate (5) positioned to face the second heat sink (53), but does not disclose where the second limiting structure is formed into a limiting groove which accommodates the second elastic member.
However, Tsuyuno teaches (in Figures 9 and 18a) fixing plate (17) with a limiting structure (Figures 9 and 18, groove in 17 containing 19) is formed into a limiting groove (see Figures 9 and 18) which accommodates an elastic member (19). 
53) in Ichijo from shearing under the retentive force of the fixing plate. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (US Publication No. 2014/0003111) in view of Tyler (US Publication No. 2015/0072209).
Regarding claim 12, Ichijo discloses the intelligent power module of claim 11, wherein the fixing plate (5) is clamped to capacitor (4) through a screw (52) and a hole in a flange (51) of the fixing plate (5), but does not disclose wherein the fixing plate is provided with one of a catch and a snap-in hole that are be matched with each other, and the capacitor is provided with another the other of the catch and the snap-in hole that are be matched with each other.
However, Tyler teaches (in Figures 6 and 9-10) a power module (22), wherein a fixing plate (56) is provided with one of a catch and a snap-in hole (Paragraph [0095], slots in 56 accommodating clips 114) that are be matched with each other (see Paragraph [0095] and Figures 6), and a housing (50) is provided with another the other of the catch (114) and the snap-in hole that are be matched with each other (see Paragraph [0095] and Figures 6).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the screw connection of Ichijo for the snap connection of Tyler. Doing so would have provided for a quicker assembly of the heat dissipation assembly to the capacitor. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (US Publication No. 2014/0003111) in view of Tyler (US Publication No. 2015/0072209) and Mania (US Publication No. 2005/0022970).
Regarding claim 13, Ichijo in view of Tyler teaches the intelligent power module of claim 12, wherein the catch (114 in Tyler) in is disposed on a side wall (surface of 44 shown in Figures 3 and 2) of the capacitor (4 in Ichijo) facing the power electronic device (2), but does not teach wherein two opposite edges of the fixing plate are respectively provided with a plurality of ear plates extending toward the capacitor at intervals, an end of the ear plate located away from the fixing plate is bent to form a connecting portion, and the snap-in hole is formed in the connecting portion.
However, Mania teaches (in Figure 1) wherein two opposite edges (edges of 100 with 125s in Mania corresponding to edges of 5 with 51s in Ichijo) of the fixing plate (100 in Mania correspond to 5 Ichijo) are respectively provided with a plurality of ear plates (125s) extending toward a plate structure (110) at intervals (see Figure 1), an end of the ear plate (125) located away from the fixing plate (100) is bent to form a connecting portion (120), and the snap-in hole (hole in 120 corresponding to slot in flange 53 of Ichijo as modified by Tyler to accommodate clip) is formed in the connecting portion (120).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the fixing plate of Ichijo as modified by Tyler for the fixing plate of Mania. Doing so would have prevent the need for the standoffs (441) on the capacitor (4), reducing manufacturing cost and time, and would have also provided 115 in Mania) around the piled unit (10 in Ichijo), preventing the stacked components (10 in Ichijo) form shearing under pressure from the fixing plate. 
Regarding claim 14, Ichijo in view of Tyler and Mania teaches the intelligent power module of claim 13, and further teaches wherein the plurality of ear plates (125) are arranged at uniform intervals (see Figure 1 in Mania and Figure 4 in Ichijo).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (US Publication No. 2014/0003111) in view of Azuma (US Publication No. 2008/0049476). 
Regarding claim 16, Ichijo discloses the intelligent power module of claim 1, but does not disclose a motor controller comprising a box body, wherein the motor controller further comprises the intelligent power module according to claim 1 and a control board for controlling a power electronic device of the intelligent power module that is disposed in the box body, the control panel is electrically connected to a driving board of the intelligent power module, and a capacitor of the intelligent power module that is fixed in the box body.
However, Azuma teaches (in Paragraph [0081] and Figure 33A-33C) a motor controller (200) comprising a box body (210), wherein the motor controller (200) further comprises an intelligent power module (Figures 33A-33C, comprised of 300, 220, and 500) and a control board (700) for controlling a power electronic device (500) of the intelligent power module (comprised of 300, 220, and 500) that is disposed in the box body (200) (see Paragraph [0081]), the control board (700) is electrically connected to a driving board (600) of the intelligent power module (comprised of 300, 220, and 500) (see Paragraph [0081]), and a capacitor (300) that is fixed in the box body (210).
Paragraphs [0149]-[0154] in Ichijo).
Regarding claim 17, Ichijo in view of Azuma teaches the motor controller of claim 16, and further teaches (in Azuma) a vehicle (Figure 1, 100), comprising a storage battery (180) and a motor (120), wherein the vehicle (100) comprises the motor controller (200) according to claim 16, and the motor controller (200) is electrically connected between the storage battery (180) and the motor (120) (see Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cettour-Rose (US Patent No. 6,442,023) discloses a heat dissipation system with a power electronic device disposed between two liquid cooling tubes. Janko (US Patent No.  6,031,751) and Pfeifer (US Patent No. 6,956,742) both disclose liquid cooling assemblies for capacitor modules. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Wilson can be reached at 571-270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841